791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.VIRGINIA POWERS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-5398
United States Court of Appeals, Sixth Circuit.
4/23/86

AFFIRMED
W.D.Tenn.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TENNESSEE
BEFORE:  LIVELY, Chief Judge; MERRITT and JONES, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from the judgment of the district court affirming the Secretary's denial of social security disability benefits.  The Secretary awarded Supplemental Security Income (SSI) benefits and the Secretary has not appealed from that award.


2
This is the plaintiff's second claim for benefits.  Her first claim alleged an onset of disability in October 1980 and was filed on March 31, 1981.  An administrative law judge denied the claim on March 29, 1982 after the Appeals Council upheld the decision of the administrative law judge, and the plaintiff did not file and action in the district court.  Instead, she filed the present claim on August 17, 1982, alleging an onset date of February 9, 1981.  Her insured status expired June 30, 1982.  The administrative law judge treated the second application as a petition to reopen the first decision denying benefits and, finding no new and material evidence or any other justification, declined to reopen that decision.


3
On appeal the plaintiff argues that the administrative law judge did reopen the prior decision 'de facto.'  The record does not support this assertion; rather, the administrative law judge declined to reopen.  The Supreme Court has held that the courts are without jurisdiction to review a refusal to reopen a social security claim.  Califano v. Sanders, 430 U.S. 99, 108 (1977); Gosnell v. Califano, 625 F.2d 744, 745 (6th Cir. 1980).


4
This case was submitted to the court on the briefs and administrative record, oral argument having been waived.  Upon consideration of the briefs and record, this court concludes that the judgment of the district court is correct.  Accordingly, the judgment of the district court is affirmed.